Exhibit 10.1
 
 





 
ASSET PURCHASE AGREEMENT
 
between:
 
REAGENTS APPLICATIONS, INC.,
a Delaware corporation;
 
And
 
CLINIQA CORPORATION
a California corporation
 
Dated as of October 8, 2007
 

      
        
      
      
             
    
 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (hereinafter, along with all Exhibits hereto, this
“Agreement”) is being entered into as of the close of business on October 8,
2007, by and between REAGENTS APPLICATIONS, INC. (“Seller”) a Delaware
corporation located at 8225 Mercury Court, San Diego, CA 92121 and CLINIQA
CORPORATION (“Purchaser”) a California corporation located at 774 Twin Oaks
Valley Rd. San Marcos, CA 92069 for the assets of Reagents Applications, Inc., a
wholly owned subsidiary of Hemagen Diagnostics, Inc., a Delaware Corporation
located at 9033 Red Branch Road, Columbia, MD 21045.  Seller and Purchaser are
referred to collectively in this Agreement as the “Parties.”
 
RECITAL
 
The Parties wish to provide for the purchase by Purchaser of certain assets from
Seller on the terms and subject to the conditions and other provisions set forth
in this Agreement.
 
AGREEMENT
 
The Parties, intending to be legally bound, agree as follows:
 
1.
SALE AND PURCHASE OF SPECIFIED ASSETS; RELATED MATTERS.

 
1.1.           Sale and Purchase of Specified Assets.  On the terms and subject
to the conditions and other provisions set forth in this Agreement, at the
Closing Seller will sell and transfer to Purchaser, and Purchaser will purchase
and receive from Seller, all of the following, as they exist at the Closing Date
(the “Specified Assets”):
 
(a)           all of Seller’s rights and interests in products that are set
forth in Exhibit A (the “Specified Products”), which includes but is not limited
to any 510k application or 510k approval for any Specified Products; with the
exception that Hemagen shall continue to share the rights and interest in
Raichem formulations and/or 510K clearances for any Raichem formulations that
are or will be used only in Hemagen’s Analyst® Consumable Products.
 
(b)           all of Seller’s rights and interests in, and the documentary
records reflecting, the proprietary formulas, recipes and manufacturing
procedures for the Specified Products set forth in Exhibit B (the “Specified
Know-How”); with the exception that Hemagen shall continue to share the rights
and interest in Raichem formulations and/or 510K clearances for any Raichem
formulations that are or will be used only in Hemagen’s Analyst® Consumable
Products
 
(c)           all of Seller’s rights and interests in certain contracts and
purchase orders set forth in Exhibit C (the “Specified Contracts”);
 
(d)           Seller’s customers for the Specified Products and other customers
of Seller that are set forth in Exhibit D (the “Specified Customers”) and
Seller’s business goodwill;
 
(e)           all items of laboratory equipment owned or leased by Seller set
forth on Exhibit E (the “Specified Laboratory Equipment”);
 

      
        
      
      
        -2-      
    
 
 

--------------------------------------------------------------------------------

 

(f)           the laboratory supplies relating to the Specified Products and the
Specified Contracts set forth on Exhibit F (the “Specified Laboratory
Supplies”).
 
(g)           $100,000 worth of inventory as further described in the Inventory
Purchase Agreement on Exhibit L;
 
(h)           all proprietary documentation, trade secrets and marketing rights
including, but not limited to, trademarks, tradenames, copyrights, CE marks, FDA
approvals, and any licenses for trade owned by Seller.  This includes any
pending regulatory filings as well as the Raichem name; with the exception that
Hemagen shall continue to share the rights and interest in Raichem formulations
and/or 510K clearances for any Raichem formulations that are or will be used
only in Hemagen’s Analyst® Consumable Products;
 
(i)           With respect to the Edwards Freeze Dryer Lyomax 170 (the “Dryer”)
Purchaser shall provide Seller with two Lypholization runs for Seller’s Analyst
Controls.  Purchaser shall provide all control materials to be used to fill
vials; and Seller shall provide bottles, caps, stoppers and labels.  Seller
shall provide Purchaser with specifications for the product and Seller shall
pre-approve material required prior to acceptance of lot.  It is anticipated
that each run shall consist of approximately 5,000 vials of Level I control, and
5,000 vials of Level II control.  In addition, Purchaser agrees to remove the
Dryer from the premises by May 31, 2008 or such earlier date that the Dryer is
removed from the building, and to fix and repair the wall and any other damage
caused by such removal to the landlords satisfaction.
 
1.2.           Excluded Assets.  Notwithstanding anything to the contrary
contained in this Agreement, Seller will not be required to sell or transfer to
Purchaser, and the Specified Assets will not be deemed to include any right or
interest in any of Seller’s assets not expressly set forth in Section 1.1
above.  For clarification purposes, and without limitation, the following assets
of Seller and/or Hemagen Inc. are expressly excluded from the sale:
 
(a)           any of Seller’s cash, cash equivalents, accounts receivables, all
equipment and inventory related to Hemagen’s Analyst business, the large
conference room table, all inventory with the exclusion of $100,00 included
above in 1.1(g).
 
(b)           Hemagen shall continue to share the rights and interest in Raichem
formulations and/or 510K clearances for any Raichem formulations that are or
will be used only in Hemagen’s Analyst® Consumable Products.
 
1.3.           Purchase Price.  Purchaser will make the following payments to
Seller, which in the
 
aggregate, constitutes the purchase price of the Specified Assets (“the Purchase
Price”):
 
(a)           On the Closing Date, Purchaser will pay to Seller (without
deduction or setoff of any nature) the sum of three hundred and sixty thousand
U.S. dollars ($360,000.00);
 
(b)           Purchaser will pay to Seller (without deduction or setoff of any
nature) a total of eight hundred and forty thousand U.S. dollars ($840,000.00)
(hereinafter, along with the interest due on such payments, the “Cash Remainder
Payments”) by means of monthly payments of principal of seventeen thousand five
hundred U.S. dollars ($17,500.00), plus accrued interest at the rate of eight
percent (8%) per year, each upon the following schedule in accordance with
 

      
        
      
      
        -3-      
    
 
 

--------------------------------------------------------------------------------

 

terms of a promissory note issued to Seller (the “Promissory Note”) as set forth
in Exhibit G, and dated the Closing Date:
 
1)           the first payment shall be made not later than the ninetieth (90th)
day afterthe Closing Date;
 
Once the Closing Date is ascertained, Seller shall provide Purchaser with a
schedule reflecting the actual dates on which the Cash Remainder Payments are to
be made; provided, however, any failure by Seller to provide such schedule shall
in no manner alter, waive, modify, suspend or otherwise change Purchaser’s
obligation to make any Cash Remainder Payment.  Purchaser shall pay interest on
the outstanding balance of the Cash Remainder at the annual rate of eight
percent (8%), which shall begin to accrue on the Closing Date.  Each of the Cash
Remainder payments shall also include a payment of interest at the eight percent
(8%) annual rate for the outstanding balance of the Cash Remainder for the
period prior to each payment.
 
(c)           Any payment due by Purchaser under this Agreement and the
Promissory Note, including but not limited to this Section 1.3, shall be by wire
transfer of immediately available funds pursuant to standing wire instructions
provided by Seller, which Seller may amend upon notice.
 
1.4.           Purchaser’s Failure To Make Any Payment Due.  If Purchaser fails
to make any payment due by Purchaser to Seller pursuant to this Agreement, the
Promissory Note and the Inventory Purchase Agreement (a “Delinquent Amount”),
within ten (10) days, Seller shall provide Purchaser of the default specifying
the total due to cure the default and invoices or other support for the amount
being claimed and shall provide the Purchaser with twenty (20) consecutive days
from receipt of the written demand to cure the default.  The Delinquent Amount
shall accrue interest each day on said amount(s) at the higher of (i) sixteen
per cent (16%) per annum (“Delinquent Interest”) or (ii) the maximum legal
amount of interest that may be charged.  If any Delinquent Amount and/or any
Delinquent Interest is outstanding more than thirty (30) days, Seller may
immediately accelerate the date for any Cash Remainder Payments pursuant to the
Promissory Note and Purchaser shall make such payments within two Business Days
of such notice.
 
1.5.           Personal Guarantee.  Each payment due by Purchaser to Seller
pursuant to this Agreement and the Promissory Note shall be personally
guaranteed in writing by Purchaser’s Chief Executive Officer, Granger Haugh and
his spouse, Marjorie Haugh (the “Personal Guarantee”).  The executed Personal
Guarantee shall be set forth as Exhibit H to this Agreement.
 
1.6.           Security Interest.  This Agreement shall be secured by the
property set forth in the Security Agreement that is attached hereto as Exhibit
I.  The Security Agreement shall be executed by Purchaser and delivered to
Seller on or before the Closing Date.  Seller may file a financing statement
pursuant to the California Uniform Commercial Code to perfect such security
interest.
 
1.7.           Allocation of the Purchase Price.  The purchase price set forth
in Section 1.3 shall be allocated in the manner set forth in Exhibit J.  Each of
the Parties agrees to report this
 

      
        
      
      
        -4-      
    
 
 

--------------------------------------------------------------------------------

 

transaction for tax purposes in accordance with this allocation of purchase
price.  The Parties agree that the allocation is reasonable and is intended to
comply with Internal Revenue Code Section 1060 and the rules and regulations
thereunder.
 
1.8.           Taxes.  Purchaser will bear and pay, and will reimburse Seller
for, any sales taxes, property taxes, use taxes, transfer taxes, documentary
charges, recording fees, filing fees or similar taxes, charges, fees or expenses
that may become payable in connection with the sale of the Specified Assets or
which are assessed on the Specified Assets for any period on and after the
Closing Date.
 
1.9.           Bulk Sales Law.  Purchaser waives compliance by Seller with any
applicable bulk sales law, and Seller agrees to indemnify Purchaser against any
liability incurred by Purchaser thereunder by reason of such non-compliance by
Seller.
 
1.10.        Seller’s Audit Rights.  Not more than once each quarter, Seller
shall have the right to audit Purchaser’s books, records and accounts with
respect to any payment due, alleged by Seller to be due, or paid pursuant to
this Agreement and the Promissory Note.
 
1.11.        Specified Employees.  The Parties agree that Purchaser may solicit
for employment or other contractual work relationships (“Employment”) certain
employees of Seller who are involved in the production of Specified Products and
the implementation of the Specified Contracts (the “Specified Employees”), a
List of whom is set forth on Exhibit K.  Purchaser acknowledges and agrees that:
 
(a)           Purchaser has not relied on any representation or statements by
Seller as to the suitability of any Specified Employee for Employment with
Purchaser;
 
(b)           Purchaser is solely responsible for conducting its own due
diligence as to each Specified Employee to whom Purchaser may or does make an
offer of Employment;
 
(c)           Purchaser is solely responsible for determining whether it is
necessary or desirable, or unnecessary or undesirable, as the case may be, for
Purchaser to offer Employment to, or to continue with any Employment
relationship that may be established with any Specified Employee, in order for
Purchaser to incorporate the Specified Assets into Purchaser’s business;
 
(d)           Purchaser’s obligations under this Agreement, including but not
limited to the payment obligations set forth in Section 1.3, are not dependent
in any manner upon: i) any Specified Employee accepting any Employment with
Purchaser; or ii) if any Specified Employee accepts Employment, the continuation
of Employment with Purchaser or the Specified employee’s work performance.
 
1.12.        Closing.  The closing of the purchase and sale of the Specified
Assets (the “Closing”) will take place at the offices of Seller located at 8225
Mercury Court, San Diego, CA 92121, at a time and on a date to be designated by
Seller, which will be at least one business day but not more than three business
days after the satisfaction or waiver of the last condition to be satisfied or
waived of the conditions set forth in Sections 6 and 7 (other than those
conditions that by their nature are to be satisfied at the Closing).  For
purposes of this Agreement, “Closing Date” means the date on which the Closing
actually takes place.
 

      
        
      
      
        -5-      
    
 
 

--------------------------------------------------------------------------------

 

2.           REPRESENTATIONS AND WARRANTIES OF SELLER.
 
2.1.           Title to Assets.  As of the Closing Date, except as otherwise
described in this Agreement, Seller will have good and valid title to all of the
personal property that constitutes the Specified Assets free and clear of any
liens or encumbrances, except for (i) any lien for current taxes not yet due and
payable; (ii) any lien or encumbrances referred to in the Specified Contracts;
and (iii) minor liens and encumbrances that have arisen in the ordinary course
of business and that do not materially detract from the value of the Specified
Assets subject thereto.
 
2.2.           Specified Products.  Seller has not knowingly granted any Person
a license under any of the Specified Products Seller has received no written
claim of infringement of any intellectual property rights of any person arising
out of Seller’s development, manufacture, use, sale, or offer for sale of the
Specified Products.  Seller has supplied to Purchaser true and correct copies of
the 510k applications and approvals for certain Specified Products.
 
2.3.           Specified Contracts.  Seller has made available to Purchaser true
and correct copies of each Specified Contracts identified in Exhibit C.  Seller
has received no notice that Seller is in material breach of any such executed
contract, and, to Seller’s knowledge, no other party to any such contract is in
material breach of such contract.  Seller expressly makes no representation or
warranty as to: (i) the ability of Purchaser to take an assignment of any of the
Specified Contracts; or (ii) the ability or willingness of any party to a
Specified Contract to establish or thereafter to continue a business
relationship with Purchaser.
 
2.4.           Regulatory Matters.  Seller has received no written notice that
any recalls, field notifications or seizures have been ordered or, to Seller’s
knowledge, threatened by any governmental body with respect to any of the
Specified Products.  Seller has not received a warning letter or other similar
written notice from the U.S. Food and Drug Administration (FDA) regarding the
Specified Products or the manufacturing facilities used to manufacture the
Specified Products.  Seller is in substantial compliance with the laws
applicable to the development, manufacture, labeling, testing and inspection of
the Specified Products and the operation of manufacturing facilities used to
manufacture the Specified Products, and with all applicable regulations,
policies and procedures promulgated by the FDA.
 
2.5.           Legal Proceedings.  There is no lawsuit or other legal proceeding
pending or, to Seller’s knowledge, being threatened against Seller as of the
date of this Agreement that involves the Specified Assets and which would
reasonably be expected to result in a judgment having a material adverse effect
on the value of the Specified Assets taken as a whole.
 
2.6.           No Broker or Finder Used.  Seller has not employed any broker,
finder or investment banker in connection with the sale of the Specified Assets
to Purchaser, and has not agreed to the payment of any fee or commission to any
person in connection with the sale of the Specified Assets to Purchaser.
 
2.7.           Financial Statements.  Seller’s financial statements, including
the balance sheet, delivered by Seller to Purchaser during the Pre-Closing
Period are true and correct copies thereof and fairly present in all material
respects the financial position of Seller as of such dates and for the periods
delineated in such financial statements.
 

      
        
      
      
        -6-      
    
 
 

--------------------------------------------------------------------------------

 

2.8.           Authority; Binding Nature of Agreement.  Seller has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement; and the execution, delivery and
performance by Seller of this Agreement have been duly authorized by all
necessary action on the part of Seller and its board of directors.  Upon
execution, this Agreement will constitute a valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 
2.9.           No Implied Representations or Warranties.  Purchaser hereby
acknowledges and agrees that Seller is not making any representation or warranty
whatsoever, express or implied, except for those representations or warranties
of Seller that are expressly set forth in this Agreement.  Subject to the
Seller’s express warranties and representations in this Agreement: (a) the
Specified Assets are being sold by Seller and purchased by Purchaser on an “as
is, where is” basis and in their then present condition, and Purchaser shall
rely solely upon its own examination thereof; and (b) Seller and/or none of
Seller’s officers, directors, employees or representatives has made any
representation, express or implied, or any warranty with respect to any
Specified Asset including but not limited to: (ii) the merchantability,
suitability or fitness for a particular use; (ii) the absence of any defect,
whether latent or patent; (iii) its condition, value or quality; (iv)
Purchaser’s ability to utilize or incorporate into Purchaser’s business any
Specified Asset; or (v) the ability or likelihood of any Specified Asset to
generate any sales, income, revenue or profit for Purchaser.
 
2.10.                      Access to Hemagen Accounting System.  For a period of
time following the effective date, Purchaser will be given limited access to the
Hemagen accounting software system in order to complete the transition of
accounting and processing of transactions into the accounting system maintained
by Purchaser.  This would include, but not be limited to, Bills of Materials,
Routers, inventory item maintenance files, etc.
 
Access to Electronic Documents.  Purchaser will be provided, wherever possible,
electronic files in support of all controlled documents as they relate to any
Products being acquired under this agreement.  This includes, but is not limited
to, IMS documents, manufacturing specifications and Certificates of Analysis and
any other document necessary for Purchaser to continue producing and selling
Products without interruption.
 
2.11.                      Taxes.  The Seller has timely filed all Tax Returns
that it was required to file pertaining to the Specified Assets.  All such Tax
Returns pertaining to the Specified Assets were correct and complete in all
respects.  All Taxes owed by the Seller (whether or not shown or required to be
shown on any Tax Return) have been paid.  The Seller is not the beneficiary of
any extension of time within which to file any Tax Return.  No claim has ever
been made by an authority in a jurisdiction where the Seller does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.  There
are no Encumbrances on any of the assets of the Seller that arose in connection
with any failure (or alleged failure) to pay any Tax.
 
The Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.
 

      
        
      
      
        -7-      
    
 
 

--------------------------------------------------------------------------------

 

 
(i)           The Seller has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.
 
(ii)           The Seller is not a party to any Tax allocation or sharing
agreement.
 
(iii)           The Seller has not distributed stock of another Person, or has
had its stock distributed by another Person, in a transaction that was purported
or intended to be governed in whole or in part by Code Section 355 or 361.
 
For purposes of this Agreement, “Tax” or “Taxes” means any federal, state,
local, or foreign income, gross receipts license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Code Section 59A), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person, and “Tax Return” means any return, declaration, report, claim
for refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
 
3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 
3.1.           Purchaser’s Ability To Pay the Purchase Price.  Purchaser
warrants and represents that it has sufficient available funds to pay in cash
the portions of the Purchase Price that are due on the Closing Date or shortly
thereabout pursuant to Sections 1.3(a) and 1.3(b).  Purchaser has no knowledge
of any facts of, and does not anticipate the occurrence of any lawsuit or other
legal proceeding or any change in Purchaser’s business, condition,
capitalization, assets (tangible or intangible), liabilities, operations,
financial performance, that would materially and adversely impact Purchaser’s
payment to Seller of the Cash Remainder Payments.
 
3.2.           Financial Statements.  Purchaser’s financial statements,
including the balance sheet, delivered by Purchaser to Seller during the
Pre-Closing Period are true and correct copies thereof and fairly present in all
material respects the financial position of Purchaser as of such dates and for
the periods delineated in such financial statements.
 
3.3.           No Broker or Finder Used.  Purchaser has not employed any broker,
finder or investment banker in connection with its purchase of the Specified
Assets, and has not agreed to the payment of any fee or commission to any person
in connection with the purchase of the Specified Assets.
 
3.4.           Authority; Binding Nature of Agreement.  Purchaser has all
necessary corporate power and authority to execute and deliver this Agreement
and the Promissory Note and to perform its obligations under this Agreement and
the Promissory Note; and the execution, delivery and
 

      
        
      
      
        -8-       
    
 
 

--------------------------------------------------------------------------------

 

performance by Purchaser of this Agreement and the Promissory Note have been
duly authorized by all necessary action on the part of Purchaser and its board
of directors.  Upon execution, this Agreement and the Promissory Note will
constitute a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.
 
3.5.           No Implied Representations or Warranties.  Seller hereby
acknowledges and agrees that Purchaser is not making any representation or
warranty whatsoever, express or implied, except for those representations or
warranties of Purchaser that are expressly set forth in this Agreement.
 
3.6.           Vendor Accounts.  Purchaser hereby acknowledges that it will need
to establish new accounts with Seller’s vendors and that it will not utilize
Seller’s vendors accounts post-Closing.
 
3.7.           Seller’s Customer Funds.  Purchaser hereby acknowledges and
agrees that if it receives any funds at the Raichem location that relate to
Seller’s sale of goods delivered prior to Closing, those funds belong to Seller
and Purchaser shall not deposit those funds in its account and immediately
forward those funds to Seller.
 
3.8.           Monthly and Quarterly Financials.  As long as the Promissory Note
is outstanding, Purchaser shall provide Seller with detailed monthly financial
statements during the first twelve months following the closing, and quarterly
financial statements after the first twelve months following the closing.
 
3.9.           Slow Paying Customers.  Seller shall provide Purchaser with an
accounts receivable schedule of customers that Seller has identified as slow
payers on Schedule 3.9.  Purchaser shall agree that it will not ship any
products to these customers until Seller has received full payment from these
customers.  Seller shall inform Purchaser of the status of these customers on a
timely basis.
 
4.
PRE-CLOSING COVENANTS OF SELLER.

 
4.1.           Conduct ofBusiness.  Except (i) as contemplated by this
Agreement; (ii) as may be necessary to carry out any of the transactions
contemplated by this Agreement; (iii) as may be necessary to facilitate the
requirements of any Specified Contract; or (iv) as approved by Purchaser, during
the Pre-Closing Period, Seller:
 
(a)           will: (i) conduct its business operations according to Seller’s
ordinary course of business, to the extent such operations relate to the
Specified Assets, and (ii) use commercially reasonable efforts to maintain the
Specified Assets; and
 
(b)           will not (i) license, sublicense, sell, transfer, encumber or
dispose of any material Specified Asset, or (ii) prematurely terminate or
materially amend, grant a sublicense under or assign any of the Specified
Contracts.
 
4.2.           Access By Seller.  Subject to the provisions of the
Confidentiality Agreement and at Purchaser’s sole expense, during the
Pre-Closing Period Seller will, after receiving reasonable
 

      
        
      
      
        -9-      
    
 
 

--------------------------------------------------------------------------------

 

advance notice from Purchaser of not less than two business days (which notice
period may be waived by Seller), give Purchaser reasonable access during normal
business hours to Seller’s books and records relating to the Specified Assets,
excluding the Specified Know-How, solely for the purposes of: (i) effectuating
the sale of the Specified Assets; and (ii) verifying the accuracy of the
representations and warranties set forth in Section 2.  The Specified Know-How
shall be transferred to Purchaser on the Closing Date.
 
5.
PRE-CLOSING COVENANTS OF PURCHASER.

 
5.1.           Conduct of Business.  Prior to the Closing, Purchaser shall not
contact or communicate with any party to a Specified Contract prior to the
Closing without Seller’s express authorization.  Purchaser may contact or
communicate with a party to a Specified Contract with which Purchaser has had an
existing business relationship prior to the date of this Agreement, but shall
not disclose the existence of this Agreement or any term hereof.
 
6.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE.

 
Seller’s obligation to sell and transfer the Specified Assets to Purchaser and
to take the other actions required to be taken by Seller at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Seller, in whole or in part,
in writing) in this Section 6:
 
(a)           Accuracy ofRepresentations.  The representations and warranties of
Purchaser set forth in this Agreement, including but not limited to Section 3,
shall be accurate in all material respects as of the Closing Date as if made on
and as of the Closing Date.
 
(b)           No Adverse Changes.  No material adverse change shall have taken
place with respect to the business or financial condition of Purchaser so as to
impact materially the likelihood of Purchaser making or having the ability to
make any payments to Seller provided for under this Agreement.
 
(c)           Delivery of Consideration.  Seller shall have received: (i) the
cash payment required pursuant to Section 1.3(a); and (ii) the executed
Promissory Note and cash payment contemplated by Section 1.3(b); as applicable.
 
(d)           No Restraints.  No injunction or other order preventing the
consummation of the transactions contemplated by this Agreement shall have been
issued since the date of this Agreement by any United States federal or state
court of competent jurisdiction and shall remain in effect; and no United States
federal or state legal requirement that makes consummation of the transactions
contemplated by this Agreement illegal shall have been enacted or adopted since
the date of this Agreement and shall remain in effect.
 
(e)           Guarantor shall have delivered the Guarantee.
 
(f)           Purchaser shall have executed and delivered to Seller the Security
Agreement by Purchaser, as debtor, and Seller, as secured party.
 

      
        
      
      
        -10-      
    
 
 

--------------------------------------------------------------------------------

 

(g)           Purchaser shall have executed and delivered to Seller the
Inventory Purchase Agreement that is attached hereto as Exhibit L.
 
(h)           Purchaser shall have executed and delivered to Purchaser a
Sublease Agreement for the Raichem facility that is attached hereto as Exhibit
M.
 
7.
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE.

 
Purchaser’s obligation to purchase and receive the Specified Assets from Seller
and to take the other actions required to be taken by Purchaser at the Closing
is subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser, in whole or in
part, in writing) in this Section 7:
 
(a)           Accuracy of Representations.  The representations and warranties
of Seller set forth in this Agreement, including but not limited to Section 2
shall be accurate in all material respects as of the Closing Date as if made on
and as of the Closing Date.
 
(b)           No Adverse Changes.  No adverse material change shall have taken
place with respect to the Specified Assets other than those, if any, that result
from the changes permitted by this Agreement.
 
(c)           No Restraints.  No injunction or other order preventing the
consummation of the transactions contemplated by this Agreement shall have been
issued since the date of this Agreement by any United States federal or state
court of competent jurisdiction and shall remain in effect; and no United States
federal or state legal requirement that makes consummation of the transactions
contemplated by this Agreement illegal shall have been enacted or adopted since
the date of this Agreement and shall remain in effect.
 
8.
TERMINATION.

 
8.1.           Right to Terminate Agreement.  This Agreement may be terminated
prior to the Closing:
 
(a)           by the mutual written consent of the Parties;
 
(b)           by either Party (by delivery of a written termination notification
in accordance with Section 10.7 and which shall state the basis for the
termination) if the Closing has not taken place on or before September 30, 2007,
unless the failure of the Closing to take place on or before such date is
attributable to a breach by such Party of any of its obligations set forth in
this Agreement; or
 
(c)           by either Party (by delivery of a written termination notification
in accordance with Section 10.7 and which shall state the basis for the
termination) ) if (i) there shall have been a breach on the part of the other
Party of any of its representations, warranties or covenants such that the
conditions set forth in this Agreement would not be satisfied as of the time of
such breach; (ii) the terminating Party shall have given written notice of such
breach to the other Party; (iii) at least ten days shall have elapsed since the
delivery of such written notice to the other Party; (iv) such breach shall not
have been cured; and (v) the other Party shall not be using commercially
reasonable efforts to attempt to cure such breach.
 

      
        
      
      
        -11-      
    
 
 

--------------------------------------------------------------------------------

 

 
8.2.           Effect of Termination.  Upon the termination of this Agreement
pursuant to Section 8.1, neither Party will have any obligation or other
liability to the other Party, except that (i) the Parties will remain bound by
the provisions of Section 10 and by the provisions of the Confidentiality
Agreement, and (ii) neither Party will be relieved of any liability for any
breach of its obligation to consummate the transactions contemplated by this
Agreement or its obligation to take any other action required to be taken by
such Party at or before the Closing.
 
9.
INDEMNIFICATION.

 
Subject to the limitations set forth herein, each Party shall indemnify the
other Party with respect to any and all claims, lawsuits, liabilities, losses,
damages, costs and expenses arising out of any inaccuracies in any express
representation or warranty made by each respective Party in this Agreement (an
“Indemnification Claim”).  An Indemnifying Party shall not be required to
indemnify the Indemnified Party pursuant to an Indemnification Claim except to
the extent that the aggregate Indemnification Claim(s) exceed five thousand U.S.
dollars ($5,000.00) No indemnification claim shall be filed, brought or asserted
more than eighteen (18) months from the Closing Date.  The aggregate amounts
payable by an Indemnifying Party with respect to all claims for indemnification
by other Party and/or any third party shall not exceed twenty thousand U.S.
dollars ($20,000.00).
 
10.
GENERAL PROVISIONS.

 
10.1.        Notices.  Any notice or other communication required or permitted
to be delivered to either Party under this Agreement must be in writing and will
be deemed properly delivered, given and received as follows: (i) on the date
delivered for delivery by hand, registered mail, recognized courier or overnight
delivery service; (ii) on the next Business Day for delivery by facsimile to the
facsimile number set forth beneath the name of such Party below, with written
fax confirmation of successful transmission.  A Party may specify new notice
information for itself by providing written notice pursuant to this Section
10.1.
 
If to Purchaser:
 
          Cliniqa Corporation
          Attention: Kevin Gould
       774 Twin Oaks Valley Rd.
          San Marcos, CA 92069
          Fax Number:  760-744-4128
 
If to Seller:
 
Hemagen Diagnostics, Inc.
Attention: William P. Hales, Chairman, President and CEO
 9033 Red Branch Road 
Columbia, Maryland 21045
Fax Number:   (410) 992-9861

      
        
      
      
        -12-      
    
 
 

--------------------------------------------------------------------------------

 


10.2.        Business Days.  As used in this Agreement, Business Day shall have
the same meaning as set forth in California Civil Code Section 9.
 
10.3.        Public Announcements.  Except as may be required by any legal
requirement, neither Party will (and neither Party will permit any of its
advisors or representatives to) issue any press release or make any public
statement regarding this Agreement or any of the transactions contemplated by
this Agreement, without the other Party’s prior written consent (which will not
be unreasonably withheld).
 
10.4.        Assignment.  Neither Party may assign any of its rights or delegate
any of its obligations under this Agreement (whether voluntarily, involuntarily,
by way of merger or otherwise) to any other person or entity without the prior
written consent of Purchaser; provided, however, that Seller may, before or
after the Closing, (i) assign to any person or entity its right to receive all
or any portion of any of the cash payments to be made by Purchaser pursuant
under this Agreement.
 
10.5.        Severability.  In the event that any provision of this Agreement,
or the application of such provision shall be determined to be invalid,
unlawful, void or unenforceable to any extent, the remainder of this Agreement,
and the application of such provision other than to those circumstances as to
which it is determined to be invalid, unlawful, void or unenforceable, will not
be affected and will continue to be valid and enforceable to the fullest extent
permitted by law.
 
10.6.        Entire Agreement.  This Agreement sets forth the entire
understanding of the Parties and supersede all other agreements and
understandings between the Parties relating to the subject matter hereof.
 
10.7.        Waiver.  No failure on the part of either Party to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either Party in exercising any power, right, privilege or remedy under this
Agreement, will operate as a waiver thereof; and no single or partial exercise
of any such power, right, privilege or remedy will preclude any other or further
exercise thereof or of any other power, right, privilege or remedy.
 
10.8.        Counterparts.  This Agreement may be executed in several
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.
 
10.9.        Amendments.  This Agreement may not be amended, modified, altered
or supplemented except by means of a written instrument executed on behalf of
both Parties.
 
10.10.      Interpretation of Agreement.  Each Party acknowledges that it has
participated in the drafting of this Agreement, and any applicable rule of
construction to the effect that ambiguities
 

      
        
      
      
        -13-      
    
 
 

--------------------------------------------------------------------------------

 

are to be resolved against the drafting party will not be applied in connection
with the construction or interpretation of this Agreement.
 
10.11.       Governing Law.  This Agreement will be construed in accordance
with, and governed in all respects by, the laws of the State of Delaware without
giving effect to principles of conflicts of law.
 
10.12.       Arbitration, Venue and Jurisdiction.  Any dispute, claim or
controversy arising out of this Agreement shall be resolved exclusively by
binding arbitration pursuant to the Commercial Rules of the American Arbitration
Association then in effect, with venue for any arbitration proceedings in San
Diego County, California.  A Party may institute legal action to compel
arbitration or to enforce an arbitration award in the state or federal courts
located in San Diego County, California.  Purchaser and Seller hereby expressly
and irrevocably consent and submit to the jurisdiction of the state and federal
courts in the County of San Diego, State of California.
 
10.13.       Headings.  Headings included in this Agreement are for convenience
only and are not to have any substantive effect.
 
10.14.       Authority toExecute.  Each individual executing this Agreement on
behalf of a Party (i) represents and warrants that he/she has all necessary
legal and/or corporate authority to so bind such Party; and (ii) indemnifies the
other Party for any defects in such legal and or corporate authority.
 
The Parties have caused this Agreement to be executed as of October 8, 2007.
 

  Hemagen Diagnostics, Inc.          
 
By:
/s/ William P. Hales       William P. Hales       Chairman, President and CEO  
       

 
 

  Cliniqa Corporation          
 
By:
/s/ Granger Haugh       Granger Haugh       CEO          



 



      
        
      
      
        -14-      
    
 
 

--------------------------------------------------------------------------------

 
